     Case 2:20-mj-01566-DUTY Document 17 Filed 05/05/20 Page 1 of 7 Page ID #:61



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JASON C. PANG (Cal. Bar No. 296043)
 4   Assistant United States Attorney
     General Crimes Section
 5        1200 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2652
 7        Facsimile: (213) 894-0141
          E-mail:    Jason.Pang@usdoj.gov
 8

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,              No. MJ 20-01566

14             Plaintiff,                   ORDER EXTENDING AND/OR EXCLUDING
                                            TIME FROM THE SPEEDY TRIAL ACT
15                   v.                     BASED ON SUSPENSION OF THE GRAND
                                            JURY
16   GILBERT SANDOVAL,

17             Defendant.

18

19        Pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b), an
20   information or indictment charging an individual with the commission
21   of an offense shall be filed within 30 days from the date on which
22   such individual was arrested, but “[i]f an individual has been
23   charged with a felony in a district in which no grand jury has been
24   in session during such thirty-day period, the period of time for
25   filing of the indictment shall be extended an additional thirty
26   days.”
27        This provision should apply to grand juries that remain
28   available but are not sitting.      The Supreme Court has referred to a

                                            1
     Case 2:20-mj-01566-DUTY Document 17 Filed 05/05/20 Page 2 of 7 Page ID #:62



 1   grand jury being “not in session” to refer to the grand jury’s

 2   “schedule,” not its empanelment.       Jaben v. United States, 381 U.S.

 3   214, 219 (1964); United States v. Towill, 548 F.2d 1363, 1367 (9th

 4   Cir. 1977) (“A close reading of Jaben convinces us that the Court

 5   meant to equate ‘session’ with the current ‘grand jury schedule,’

 6   not with the theoretical possibility of summoning a grand jury on

 7   short notice.”). “In session,” under Federal Rule of Criminal

 8   Procedure 6(d)(1), similarly refers to a particular meeting of the

 9   grand jury; thus the Rule describes the “persons who may be present

10   while the grand jury is in session[.]”        Id.

11        In addition to this automatic extension of time, the Act

12   excludes “[a]ny period of delay resulting from a continuance granted

13   by any judge . . . if the judge granted the continuance on the basis

14   of his finding that the ends of justice served by taking such action

15   outweigh the best interest in the public and the defendant in a

16   speedy trial.”    18 U.S.C. § 3161(h)(7)(A).

17        Given the COVID-19 pandemic and subsequent actions taken by the

18   Federal and State governments and the Court to address the pandemic,

19   the United States of America filed an Unopposed Motion to Extend

20   and/or Exclude Time from the Speedy Trial Act’s Indictment and Trial

21   Clocks Based on Suspension of the Grand Jury (“motion”).           Having

22   considered the motion, as well as the Central District of

23   California’s General Orders Nos. 20-02, 20-03, and 20-05 and Orders

24   of the Chief Judge Nos. 20-042 and 20-043, and good cause appearing,

25   the Court hereby finds as follows:

26

27

28

                                            2
     Case 2:20-mj-01566-DUTY Document 17 Filed 05/05/20 Page 3 of 7 Page ID #:63



 1           1.   This case was initiated via a complaint, issued on April

 2   8, 2020, by Magistrate Judge Jacqueline Chooljian.          Defendant

 3   Gilbert Sandoval (“defendant”) was arrested by federal agents on

 4   April 9, 2020, and first appeared before a judicial officer of this

 5   Court on April 10, 2020, at which time the defendant was released on

 6   bond.

 7           2.   The Speedy Trial Act would typically require defendant to

 8   be indicted by May 9, 2020.      18 U.S.C. § 3161(b).      In addition, if

 9   18 U.S.C. § 3164(c) applies, defendant would be entitled to an

10   automatic review of his detention or release conditions if trial did

11   not commence by July 8, 2020.

12           3.   On March 31, 2020, in response to the continuing spread of

13   the COVID-19 pandemic, the Central District of California suspended

14   all grand-jury proceedings until May 4, 2020.         C.D. Cal. Order of

15   the Chief Judge No. 20-044, at 3 (Mar. 31, 2020).          That suspension

16   was subsequently extended through at least June 1, 2020.           C.D. Cal.

17   General Order No. 20-05, In Re: Coronavirus Public Emergency,

18   Further Order Concerning Jury Trials and Other Proceedings at 3 ¶ 7

19   (Apr. 15, 2020).

20           4.   The last grand-jury session in the Central District of

21   California, prior to this order, was on March 25, 2020.

22           5.   On March 13, 2020, following the President’s declaration

23   of a national emergency, the Court suspended jury selection and jury

24   trials scheduled to begin before April 13, 2020.         C.D. Cal. General

25   Order No. 20-02, In Re: Coronavirus Public Emergency, Order

26   Concerning Jury Trials and Other Proceedings (Mar. 13, 2020).           The

27   same day, the Court imposed health- and travel-related limitations

28   on access to Court facilities.      C.D. Cal. General Order No. 20-03,

                                            3
     Case 2:20-mj-01566-DUTY Document 17 Filed 05/05/20 Page 4 of 7 Page ID #:64



 1   In Re: Coronavirus Public Emergency, Order Concerning Access to

 2   Court Facilities (Mar. 13, 2020).          On March 19, 2020, by Order of

 3   the Chief Judge, the Court instituted its Continuity of Operations

 4   Plan (“COOP”), closing all Central District of California

 5   courthouses to the public (except for hearings on criminal duty

 6   matters) and taking other emergency actions.         C.D. Cal. Order of the

 7   Chief Judge No. 20-042 (Mar. 19, 2020).         On March 29 and 31,

 8   recognizing COVID-19’s continued spread in the community, the Court

 9   took further action: authorizing video-teleconference and telephonic

10   hearings and--as noted above--suspending all grand-jury proceedings

11   until May 4, 2020.    C.D. Cal. Orders of the Chief Judge Nos. 20-043

12   (Mar. 29, 2020) and 20-044 (Mar, 31, 2020).         The Court has since

13   extended these orders through June 1, 2020.         See General Order No.

14   20-05.

15        6.    These orders were imposed based on both (1) the California

16   governor’s declaration of a public-health emergency in response to

17   the spread of COVID-19, as well as (2) the Centers for Disease

18   Control’s advice regarding reducing the possibility of exposure to

19   the virus and slowing the spread of the disease.         See General Order

20   No. 20-02, at 1.

21        7.    On March 16, 2020, Los Angeles Mayor Eric Garcetti imposed

22   temporary restrictions to stop large numbers of people from

23   gathering and staying in close proximity, including closing many

24   businesses and restaurants within the city of Los Angeles.           The

25   mayor encouraged people to “keep[] a safe distance from one

26   another,” to “slow the spread of COVID-19.”         The same day, all

27   schools in the Los Angeles Unified School District closed.

28

                                            4
     Case 2:20-mj-01566-DUTY Document 17 Filed 05/05/20 Page 5 of 7 Page ID #:65



 1        8.    The Judicial Council of the Ninth Circuit has since

 2   declared an emergency in the Central District of California,

 3   pursuant to 18 U.S.C. § 3174.      Order, In re Approval of the Judicial

 4   Emergency Declared in the Central District of California (9th Cir.

 5   Judicial Council Apr. 9, 2020), available at

 6   https://cdn.ca9.uscourts.gov/datastore/opinions/2020/04/10/JC%20Orde

 7   r%20and%20Report%20re%20Judicial%20Emergency%20in%20CA-C.pdf.            In

 8   the supporting report, the Judicial Council recognized that “under

 9   the emergency declarations of national, state, and local

10   governments, as well as recommendations from the Centers for Disease

11   Control and Prevention to convene groups of no more than 10 people,

12   the Court is unable to obtain an adequate spectrum of . . . grand

13   jurors.”   Id. (Report at 1).

14        9.    For the reasons stated in the government’s motion, the

15   Speedy Trial Act’s speedy-indictment clock will be extended from 30

16   to 60 days if no grand jury in the Central District of California

17   sits before May 9, 2020.     18 U.S.C. § 3161(b).

18        10.   Given the grave public-health concerns discussed in the

19   Central District of California’s General Orders and Orders of the

20   Chief Judge, as well as the facts set forth in the government’s

21   motion (which the Court incorporates fully by reference here), the

22   ends of justice served by a continuance outweigh the best interest

23   of the public and defendant in a speedy indictment and trial.           Thus,

24   the period from April 9, 2020, to June 1, 2020, shall be excluded

25   from the Speedy Trial Act for all purposes.         18 U.S.C.

26   § 3161(h)(7)(A).

27        11.   Failure to grant the continuance of the Speedy Trial Act

28   deadlines would likely make a continuation of the proceeding

                                            5
     Case 2:20-mj-01566-DUTY Document 17 Filed 05/05/20 Page 6 of 7 Page ID #:66



 1   impossible or result in a miscarriage of justice.          18 U.S.C.

 2   § 3161(h)(7)(B)(i).

 3        12.   Specifically, delay in the filing of the indictment is

 4   caused because the arrest occurred at a time such that it is

 5   unreasonable to expect return and filing of the indictment within

 6   the period specified in 18 U.S.C. § 3161(b).         18 U.S.C.

 7   § 3161(h)(7)(B)(iii).

 8        13.   Due to the restrictions imposed by current public-health

 9   concerns, it is also unreasonable to expect adequate preparation for

10   pretrial proceedings or for the trial itself within the Speedy Trial

11   Act time limits.    Thus, denial of a continuance is likely to deny

12   all counsel reasonable time necessary for effective preparation,

13   taking into account the exercise of due diligence.          18 U.S.C.

14   § 3161(h)(7)(B)(iv).

15        14.   Failure to continue this case would also likely put

16   parties, witnesses, jurors, counsel, and court personnel at

17   unnecessary risk.

18        15.   The continuance is not based on congestion of the Court’s

19   calendar, lack of diligent preparation on the part of the attorneys

20   for the government or the defense, or failure on the part of the

21   attorney for the government to obtain available witnesses.

22        Accordingly, the Court finds that there is good cause for a

23   finding of excludable time pursuant to the Speedy Trial Act, 18

24   U.S.C. § 3161.

25

26        THEREFORE, FOR GOOD CAUSE SHOWN:

27        1.    The Speedy Trial Act’s speedy-indictment deadline will be

28   extended from 30 to 60 days from the individual defendant’s arrest

                                            6
Case 2:20-mj-01566-DUTY Document 17 Filed 05/05/20 Page 7 of 7 Page ID #:67
